Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                          Terminal Disclaimer Proper
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents(10286315; 10751620; 11077370) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                                                                 Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Albert Penilla on 08/05/2022.
                                                                      Claims
11(Currently amended). A computer readable memory  having program instructions for executing a game application by a processor, comprising:

program instructions for executing the game application on one or more servers of a data center, wherein the game application is for a game and the game is played by a first user of a first client device remote to the data center, the one or more servers working with an encoder for compressing and streaming interactive video to the first client device and using input from the first client device to control interactivity when playing the game, the streaming of the interactive video is transmitted over the Internet to the first client device;

program instructions for storing application state data for at least part of the game played by the first user using the first client device; and

program instructions for generating video, responsive to input from a second client device, for a camera view into a scene of the game played by the first user;

wherein the video is generated using the application state data as input for re-executing the game application.

12(Currently amended). The compute readable memory  of claim 11, wherein the second client device is of a spectator of the first user.

13(Currently amended). |The compute readable memory of claim 11, wherein the second client device is a remote device connected to a server of the data center, and said second client device is provided with functionality to view, pause, and rewind a recording of the game played by the first user.

14(Currently amended). The compute readable memory of claim 13, wherein said rewind is of the recording, and said viewing is of an interactive video generated for the first user or the different camera view.

15(Currently amended). The compute readable memory of claim 11, wherein the second user device is provided with functionality to request generation of additional video to view additional camera views of the scene of the game played by the first user.

16(Currently amended). The compute readable memory of claim 11, wherein said camera view is a controllable fly-through perspective controlled by the second client device.

17(Currently amended).  The compute readable memory of claim 11, wherein the application state data enables a plurality of replays with changes in the camera view, where in each replay provides for controlling a fly-through perspective into the scene. 

18(Currently amended). The compute readable memory of claim 11, wherein said second user device is provided with a user interface that enables selection of different camera views of the game play of the first user or other users.

19(Currently amended). The compute readable memory of claim 11, further comprising, enabling the first user to specify a segment of the game play for sharing with one or more spectators.

20(Currently amended). The compute readable memory of claim 19, further comprising,
saving the segment for viewing or play on a website, said website being accessible over the Internet by the first user, the second user or other users. 
                                                      Allowable subject matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

Ellis (US.Pub.No.20020059610) et al disclose data and instructions for software applications may be provided over link 18, in real-time, between main facility 12 and interactive television application equipment 17 (as illustrated in FIG. 1). For example, the user may access an Internet Web page in real-time by dialing up an Internet service provider, software Applications" options 506 provide the user with the ability to launch software applications such as Internet Web pages, games, 0054; 0030; the interactive television application data transmitted by main facility 12 to interactive television application equipment 17 may include television programming data, Internet Web data, games, etc. 0025; 0031; 0080; a user may record programs, interactive television application data, or a combination thereof in digital form on optional digital storage device 31,0040;0047;0089.

And Prestoy (US.Pub.No.20110035778) et al disclose real-time encoder 122 compresses video streams in Motion Picture Experts Group-2 (MPEG-2) format at a rate of 1.5 to 15 Mbps. An input of real-time encoder 122 may receive real-time video, such as video from a video conference or a live broadcast, 0028; interactive games, 0038.

And Perlman (US.Pat.No.5586257) et al disclose  controller actuations of each player and/or other video game state information as needed is to be transmitted in real-time to server 293 so that server 293 can retransmit the state information to other computers with modems logged into the server 293 that will then play out the same video game in real-time,col.38, lines 30-41+;col.39, lines 5-10; an apparatus and system for recording and replaying the interaction between a plurality of players of a video game, col.5, lines 15-20 .

And Yamazaki (US.PAT.No.6280323) et al disclose selection of the "CAMERA ZOOM" changes the display from the menu display to the pause display so as to enable the user to change size of the television camera image, i.e., zoom-in or zoom-out, to selectively obtain views from a near viewing position, an intermediate viewing position or a far viewing position, by using the stick-type controller, col.21, lines 9-15+;a "replay" operation. FIGS. 18 to 21 show a player character immediately after a shoot, as viewed from different camera angles, col.26, lines 55-60; col.1, lines 17-19;col.6, lines 8-20+.

But the above cited references will not be able to reject properly:

“wherein the game application is for a game and the game is played by a first user of a first client device remote to the data center, the one or more servers working with an encoder for compressing and streaming interactive video to the first client device and using input from the first client device to control interactivity when playing the game, the streaming of the interactive video is transmitted over the Internet to the first client device; storing application state data for at least part of the game played by the first user using the first client device; and generating video, responsive to input from a second client device, for a camera view into a scene of the game played by the first user; wherein the video is generated using the application state data as input for re-executing the game application” as recited in claim 1.

“wherein the game application is for a game and the game is played by a first user of a first client device remote to the data center, the one or more servers working with an encoder for compressing and streaming interactive video to the first client device and using input from the first client device to control  interactivity when playing the game, the streaming of the interactive video is transmitted over the Internet to the first client device; program instructions for storing application state data for at least part of the game played by the first user using the first client device; and program instructions for generating video, responsive to input from a second client device, for a camera view into a scene of the game played by the first user; wherein the video is generated using the application state data as input for re-executing the game application” as recited in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/JOHN R SCHNURR/Primary Examiner, Art Unit 2425